UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS Regional Bank Fund As of 7-31-12 (Unaudited) Shares Value Common Stocks 96.4 % (Cost $333,385,570) Financials 96.4% Commercial Banks 81.0 % 1st United Bancorp, Inc. (I) 748,779 4,440,259 Ameris Bancorp (I) 456,946 5,455,935 Anchor Bancorp, Inc. (I)(V) 161,584 1,979,404 Bar Harbor Bankshares 62,832 2,188,439 BB&T Corp. 751,911 23,587,448 Bond Street Holdings LLC, Class A (I)(S) 533,196 9,864,126 Bryn Mawr Bank Corp. 383,894 7,938,928 BSB Bancorp, Inc. (I) 146,415 1,822,867 Centerstate Banks, Inc. 602,986 4,673,142 Citizens Republic Bancorp, Inc. (I) 857,472 15,434,496 City Holding Company 65,330 2,159,157 Comerica, Inc. 165,668 5,004,830 CU Bancorp (I) 157,366 1,770,368 Cullen/Frost Bankers, Inc. 401,171 22,188,768 East West Bancorp, Inc. 682,746 14,883,863 Evans Bancorp, Inc. 122,109 1,892,690 Fifth Third Bancorp 846,692 11,701,283 First California Financial Group, Inc. (I) 537,497 3,606,605 First Community Corp - SC 186,294 1,536,926 First Horizon National Corp. 324,384 2,669,680 First Merchants Corp. 198,324 2,822,151 First Southern Bancorp, Inc., Class B (I) 140,985 1,092,634 FNB Corp. 1,289,898 14,034,090 Glacier Bancorp, Inc. 410,433 6,226,269 Guaranty Bancorp (I) 59,157 113,581 Hancock Holding Company 464,181 14,148,237 Heritage Commerce Corp. (I) 712,266 4,366,191 Heritage Financial Corp. 141,015 1,953,058 Heritage Oaks Bancorp (I) 1,064,426 5,747,900 Huntington Bancshares, Inc. 565,108 3,512,146 Independent Bank Corp. - MA 661,869 19,664,128 KeyCorp 306,679 2,447,298 M&T Bank Corp. 174,347 14,965,946 MB Financial, Inc. 537,850 10,859,192 NewBridge Bancorp. (I) 350,132 1,439,043 Pacific Continental Corp. 318,618 2,940,844 Park Sterling Corp. (I) 592,415 2,719,185 Peoples Bancorp, Inc. 112,557 2,460,496 PNC Financial Services Group, Inc. 379,312 22,417,339 Prosperity Bancshares, Inc. 210,308 8,532,196 Regions Financial Corp. 470,066 3,271,659 Sandy Spring Bancorp, Inc. 100,205 1,784,651 Sierra Bancorp 260,000 2,776,800 Southcoast Financial Corp. (I) 119,714 281,328 Southwest Bancorp, Inc. (I) 257,823 2,371,972 State Bank Financial Corp. (I) 174,754 2,780,336 Sun Bancorp, Inc. (I) 914,227 2,687,827 SunTrust Banks, Inc. 817,174 19,326,165 SVB Financial Group (I) 337,944 19,536,543 Synovus Financial Corp. 790,435 1,501,827 Talmer Bancorp, Inc. (I)(S) 908,692 6,546,304 Trico Bancshares 377,716 5,760,169 1 Regional Bank Fund As of 7-31-12 (Unaudited) Shares Value Financials (continued) Trustmark Corp. 90,000 2,176,200 U.S. Bancorp 755,055 25,294,343 Union First Market Bankshares Corp. 266,473 4,069,043 United Bancorp, Inc. (I) 574,891 1,983,374 Washington Banking Company 130,863 1,829,465 Washington Trust Bancorp, Inc. 224,305 5,567,250 Wells Fargo & Company 746,885 25,252,182 WesBanco, Inc. 164,598 3,408,825 Westamerica Bancorp. 190,545 8,765,070 Wilshire Bancorp, Inc. (I) 1,037,847 6,579,950 Zions Bancorporation 967,131 17,601,784 Diversified Financial Services 6.6 % Bank of America Corp. 2,210,678 16,226,377 JPMorgan Chase & Company 578,005 20,808,180 Thrifts & Mortgage Finance 8.8 % Berkshire Hill Bancorp, Inc. 386,034 8,670,324 Cheviot Financial Corp. 191,734 1,677,673 Citizens South Banking Corp. (V) 623,073 4,193,281 First Defiance Financial Corp. 262,030 4,257,988 First Financial Holdings, Inc. 365,578 4,313,820 Flushing Financial Corp. 310,846 4,386,037 Heritage Financial Group, Inc. 174,238 2,333,047 Home Federal Bancorp, Inc. 220,191 2,184,294 HomeStreet, Inc. (I) 134,722 4,938,908 Kaiser Federal Financial Group, Inc. 200,414 2,914,020 New York Community Bancorp, Inc. 215,662 2,799,292 Southern Missouri Bancorp, Inc. 50,179 1,116,482 WSFS Financial Corp. 148,312 6,144,565 Shares Value Preferred Securities 0.4 % (Cost $1,732,677) Financials 0.4% Commercial Banks 0.4 % First Southern Bancorp, Inc. (Florida), 5.000% 241 730,552 Monarch Financial Holdings, Inc., Series B, 7.800% 59,575 1,697,887 Shares Value Warrants 1.1% (Cost $6,469,975) Bank of Marin Bancorp (Expiration Date: 12-5-18, Strike Price: $27.23) (I) 97,059 1,083,621 Citigroup, Inc. (Expiration Date: 1-4-19, Strike Price: $106.10) (I) 1,721,817 533,763 Comerica, Inc. (Expiration Date: 11-14-18, Strike Price: $29.40) (I)(J) 176,192 1,391,917 Horizon Bancorp (Expiration Date: 12-19-18, Strike Price: $17.68) (I) 199,422 3,031,520 TCF Financial Corp. (Expiration Date: 11-14-18, Strike Price: $16.93) (I)(J) 116,620 169,099 Valley National Bancorp (Expiration Date: 11-14-18, Strike Price: $16.92) (I)(J) 63,055 37,833 Washington Federal, Inc. (Expiration Date: 11-14-18, Strike Price: $17.57) (I)(J) 51,979 184,525 2 Regional Bank Fund As of 7-31-12 (Unaudited) Par value Value Short-Term Investments 1.1% (Cost $6,000,000) Repurchase Agreement 0.2% Repurchase Agreement with State Street Corp. dated 7-31-12 at 0.010% to be repurchased at $1,000,000 on 8-1-12, collateralized by $1,025,000 Federal Home Loan Mortgage Corporation, 1.250% due 8-1-19 (valued at $1,022,566, including interest) 1,000,000 1,000,000 U.S. Government & Agency Obligations 0.9% Yield*(%) Maturity Date Federal Home Loan Bank Discount Notes 0.001 08-01-12 5,000,000 5,000,000 Total investments (Cost $347,588,222)† 99.0% Other assets and liabilities, net 1.0% Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (I) Non-income producing security. (J) These securities were issued under the U.S. Treasury Department's Capital Purchase Program. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (V) The Fund owns 5% or more of the outstanding voting shares of the issuer and the security is considered an affiliate of the Fund. For more information on this security refer to the Notes to Schedule of Investments. * Yield represents either the annualized yield at the date of purchase. † At July 31, 2012, the aggregate cost of investment securities for federal income tax purposes was $349,896,003. Net unrealized appreciation aggregated $210,343,207 of which $225,343,261 related to appreciated investment securities and $15,000,054 related to depreciated investment securities. 3 Regional Bank Fund As of 7-31-12 (Unaudited) Notes to Schedule of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
